      Case 2:19-cv-00012-KJM-DB Document 27 Filed 12/01/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALEX LEONARD AZEVEDO,                             No. 2:19-cv-0012-KJM-DB P
12                            Petitioner,
13             v.                                       ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                              Respondent.
16

17
              On November 18, 2020, this action was closed following receipt of petitioner’s notice of
18
     voluntary dismissal. On that same day, Respondent filed a motion to dismiss. Because the petition
19
     has already been dismissed and this case closed, IT IS HEREBY ORDERED that the Clerk of
20
     Court shall term Respondent’s motion to dismiss (ECF No. 25).
21
     Dated: November 30, 2020
22

23

24

25
     /DLB7;
     DB/Inbox/Routine/azev0012.mtd
26

27

28
                                                       1
